                                                                                  Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


DAVID W. MONDS,

                  Plaintiff,

v.                                              CASE NO. 4:18cv414-RH-CAS

JEFFERSON B. SESSIONS,
U.S. ATTORNEY GENERAL,

                  Defendant.

_____________________________/


                               ORDER DENYING TRANSFER


         The defendant’s motion to transfer this case under 28 U.S.C. § 1404(a) is

before the court on the magistrate judge’s report and recommendation, ECF No.

11. No objections have been filed. This order accepts the recommendation to deny

the motion.

         The statute provides that “[f]or the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought . . . .” The report and

recommendation correctly concludes that, as a matter of discretion, this case

should not be transferred.



Case No. 4:18cv414-RH-CAS
                                                                                    Page 2 of 2




         In addition to the factors noted in the report and recommendation, it is

relevant that the plaintiff lives in Quitman, Georgia. Quitman is only about 60

miles from the United States District Court in Tallahassee where this case will be

tried if not transferred. Trial in Tallahassee rather than the defendant’s suggested

venues will be more convenient for the plaintiff, probably equally convenient for

the defendant, and probably about equally convenient for witnesses, considered

collectively. The case will not be transferred at this time. If it appears later that trial

elsewhere will be more convenient—an unlikely proposition—the issue can be

revisited.

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The defendant’s motion to transfer, ECF No. 7, is denied. The case is

remanded to the magistrate judge for further proceedings.

         SO ORDERED on August 11, 2019.

                                          s/Robert L. Hinkle
                                          United States District Judge




Case No. 4:18cv414-RH-CAS
